[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1566

                        UNITED STATES,

                          Appellee,

                              v.

                    KEVIN PATRICK GILDEA,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Richard G. Stearns, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
                       Selya and Stahl,
                       Circuit Judges.                                                 

                                         

Mark J. Gillis on brief for appellant.                          
Donald  K. Stern,  United  States  Attorney, and  James  F.  Lang,                                                                             
Assistant U.S. Attorney, on brief for appellee.

                                         

                       December 4, 1997
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record, we perceive no reason  to set aside the revocation of

probation or the sentence imposed.  The magistrate judge  and

district court adequately  explained the rulings, and  we add

only these comments:

     1.   The findings, including the  finding that appellant

waived  a  preliminary  hearing  and  also  waived  appointed

counsel, are adequately supported by the record.  

     2.   Essentially for the  reasons given by the  district

court,  the FBI's request  that the probation  officer submit

the  petition for  revocation at  a particular  time did  not

invalidate the revocation.

     3.   None of  the issues  raised in  appellant's pro  se

supplemental brief  present grounds  for reversal  here.   We

decline  to   consider  his  challenges  to   his  underlying

conviction and sentence.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-